[Cite as State ex rel. Epps v. Saffold, 2012-Ohio-4612.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 98684



                      STATE EX REL. CARLTON EPPS
                                                                 RELATOR

                                                       vs.

            JUDGE SHIRLEY STRICKLAND SAFFOLD
                                                                 RESPONDENT




                                           JUDGMENT:
                                           WRIT DENIED


                                            Writ of Procedendo
                                            Motion No. 457344
                                             Order No. 458923

         RELEASE DATE:                  October 3, 2012
FOR RELATOR

Carlton Epps
2000 South Avon Belden Road
Grafton, Ohio 44044

ATTORNEYS FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor
By: James E. Moss
Assistant Prosecuting Attorney
The Justice Center
1200 Ontario Street, 8th Floor
Cleveland, Ohio 44113
JAMES J. SWEENEY, P.J.:

      {¶1} On July 17, 2012, the relator, Carlton Epps, commenced this procedendo

action against the respondent, Judge Shirley Strickland Saffold, to compel the judge to

state the number of days he spent in jail in the underlying case, State v. Epps, Cuyahoga

C. P. No. CR-546428. On February 14, 2012, and June 20, 2012, he filed motions for

jail-time credit with the respondent. On August 1, 2012, the respondent moved for

summary judgment on the grounds of mootness. Attached to the dispositive motion

was a copy of certified journal entry, file-stamped July 24, 2012, in the underlying case,

granting Epps 66 days of credit. This journal entry establishes that Epps has received

his requested relief and that the action is, therefore, moot. State ex rel. Corder v.

Wilson, 68 Ohio App.3d 567, 589 N.E.2d 113 (10th Dist. 1991). Epps never filed a

response to the motion for summary judgment.

      {¶2} Accordingly, the court grants the respondent’s motion for summary

judgment and denies the application for a writ of procedendo.     Each side to bear their

own costs. This court directs the clerk of court to serve all parties notice of this

judgment and its date of entry upon the journal as required by Civ.R. 58(B).

      {¶3} Writ denied.




JAMES J. SWEENEY, PRESIDING JUDGE

COLLEEN CONWAY COONEY, J., and
SEAN C. GALLAGHER, J., CONCUR